Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   July 12, 2021

The Court of Appeals hereby passes the following order:

A21A1647. DESIREE N. HALL et al. v. AUTOSTAR ACCEPTANCE, INC.

       In this negligence case, the plaintiffs filed an amended complaint against Alif
Rogers and Autostar Acceptance, Inc. (“Autostar”). The trial court entered an order
dismissing the plaintiffs’ claims against Autostar, on the basis that such claims were
barred by the statute of limitations. The plaintiffs then filed this direct appeal from
that order. We, however, lack jurisdiction.
       “In a case involving multiple parties or multiple claims, a decision adjudicating
fewer than all the claims or the rights and liabilities of less than all the parties is not
a final judgment.” Johnson v. Hosp. Corp. of America, 192 Ga. App. 628, 629 (385
SE2d 731) (1989) (punctuation omitted). In such circumstances, there must be either
an express determination that there is no just reason for delay under OCGA § 9-11-54
(b) or compliance with the interlocutory appeal requirements of OCGA § 5-6-34 (b).
See id. “Where neither of these code sections [is] followed, the appeal is premature
and must be dismissed.” Id. (punctuation omitted).
       Here, the trial court’s order resolved the plaintiffs’ claims against Autostar, but
it did not address the plaintiffs’ claims against Rogers, and therefore it was not a final
judgment. Moreover, the trial court did not direct the entry of final judgment in
accordance with OCGA § 9-11-54 (b). Under these circumstances, the plaintiffs could
appeal the order only by following the interlocutory appeal procedure set forth in
OCGA § 5-6-34 (b). See Johnson, 192 Ga. App. at 629.
      The plaintiffs’ failure to follow the interlocutory appeal procedure deprives us
of jurisdiction over this direct appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/12/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.